Opinion by
Daniels, J.;
Davis, P. J., concurred.
Beadv, J., dissented, on the ground that the evidence was not sufficient to authorize the referee to find that the plaintiff had ever submitted its claim to the board of audit.
Judgment reversed, new trial ordered, costs to abide event, unless within twenty day after notice of decision the plaintiff stipulate to reduce the amount recovered conformably to the report made by the board of audit and apportionment. In case such a stipulation shall be given, then the judgment, as so modified, affirmed, without costs on the appeal to either party.